EXHIBIT 10.23


AGREEMENT NOT TO COMPETE


            THIS AGREEMENT NOT TO COMPETE is entered into by and between
AirRover Wi-Fi Corp., a Delaware corporation (the “Company”), and Larry Shultz
(“Consultant”).

 

WHEREAS, Consultant serves as a consultant to the Company, pursuant to a
consulting agreement (the “Consulting Agreement”); and

 

WHEREAS, as a condition to the Company’s execution of an agreement and plan of
reorganization among the Company, Air-Q Corp., Diamond I Technologies and the
shareholders of Diamond I Technologies, Inc., Consultant has agreed to sign and
be bound by this Agreement Not to Compete; and


            NOW, THEREFORE, the parties agree as follows:


            Section 1. Covenant Not to Compete. Consultant acknowledges that, as
a key consultant of the Company, Consultant will be involved, on a high level,
in the development, implementation and management of the national and
international business strategies and plans of the Company, which shall consist
of the Company and such other business units, divisions, subsidiaries or other
entities of the Company as the Company shall determine in its sole discretion
from time to time. By virtue of Consultant’s unique and sensitive position and
special background, involvement of Consultant with a competitor of the Company
represents a serious competitive danger to the Company, and the use of
Consultant’s talent and knowledge and information about the Company’s business,
strategies and plans can and would constitute a valuable competitive advantage
over the Company. In view of the foregoing, Consultant covenants and agrees
that, if (i) the Consulting Agreement with the Company is terminated for good
cause or (ii) if Consultant voluntarily resigns from such consulting with the
Company, then, for a period of one year after the date of such termination,
Consultant will not engage or be engaged as, in any capacity, directly or
indirectly, including, but not limited to, Consultant, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than 5% equity interest in any enterprise the securities of which are
publicly traded) in any business entity engaged in competition with any business
conducted by the Company on the date of termination. This Agreement Not to
Compete shall survive the termination or expiration of the Consulting Agreement.
If any court determines that this Agreement Not to Compete, or any part hereof,
is unenforceable because the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable.


            Employer acknowledges that Consultant is an entrepreneur and
investor who is already involved in conceptualizing, patenting and/or developing
online and wireless technologies and services that do not involve online
gambling or wireless gambling services such as those being pursued by Employer.
Employer acknowledges that Consultant shall have the right to continue to
develop on his own without any obligation whatsoever to Employer, any and all
such non-gambling technologies and online and wireless services which the
Consultant may from time to time create. Employer acknowledges that if Employer
is interested, Employer must enter into separate license negotiations with
Consultant to acquire rights to any new ideas or inventions conceptualized,
owned or developed independently by Consultant that Employer is interested in
pursuing.


            For purposes of this Agreement, “good cause” shall have the same
meaning as set forth in the Consulting Agreement of even date between the
parties.


            Section 2. Continuing Obligations. Consultant agrees that, for one
year following (i) his termination of his consulting on behalf of the Company
for just cause or (ii) his resignation as a consultant of the Company,
Consultant shall keep the Company informed of the identification of Consultant’s
employer and the nature of such employment or of Consultant’s self-employment.
The Company agrees that, within fifteen days after receiving notice pursuant to
this Section 2 of the identification of the prospective the Company, the nature
of the employment or self-employment or any change therein, the Company will
advise Consultant as to whether such employment constitutes a violation of
Section 1 hereof.


            Section 3. Injunctive Relief. Consultant acknowledges that the
violation of the covenants contained in this Agreement would be detrimental and
cause irreparable injury to the Company and its affiliates which could not be
compensated by money damages. Consultant agrees that an injunction from a court
of competent jurisdiction is the appropriate remedy for these provisions, and
consents to the entry of an appropriate judgment enjoining Consultant from
violating these provisions in the event there is a find of their breach.


            Section 4. Severability of Covenants. Each of the covenants
contained in this Agreement are independent covenants, which may be available to
or relied upon by the Company and its affiliates in any court of competent
jurisdiction. If any one of the separate and independent covenants shall be
deemed to be unenforceable under the laws of any state of competent
jurisdiction, each of the remaining covenants shall not be affected thereby.
Notwithstanding the provisions of this Section 4, it is understood that every
benefit received by Consultant by virtue of this Agreement is consideration for
each separate covenant contained herein.


            Section 5. Governing Law. This Agreement shall be governed by the
laws of the State of Delaware.


            Section 6. Other Remedies. The undertakings herein shall not be
construed as any limitation upon the remedies the Company might, in the absence
of this Agreement, have at law or in equity.


            INTENDING to be legally bound hereby, the Company and Consultant
hereby duly execute this Agreement Not to Compete as of the date indicated
below.


                                                                        AIRROVER
WI-FI CORP.


 

            Date: January 18, 2005                       By: /s/ DAVID LOFLIN

                                                                                    David
Loflin

                                                                                    President


 

            Date: January 18, 2005                       /s/ LARRY SHULTZ

                                                                        Larry
Shultz, individually